Exhibit 10.1

COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS

Director Cash Fees

Each Non-Employee Director is paid an annual retainer of $55,000, payable
quarterly in advance (February 1st, May  1st, August  1st and November 1st).

In addition, each Audit Committee member will receive a yearly retainer of
$15,000, and each Compensation Committee and Nominating and Corporate Governance
Committee member will receive a yearly retainer of $10,000. All such retainers
are payable quarterly in advance (February 1st, May 1st, August  1st and
November 1st).

The Chair of the Audit Committee receives an annual fee of $30,000, and the
Chairs of the Nominating and Corporate Governance Committee and the Compensation
Committee each receive an annual fee of $20,000.

Grant of Restricted Shares of Common Stock

Each Non-Employee Director receives an annual grant in connection with the
Annual Meeting of Stockholders of restricted shares of Ann Taylor Stores
Corporation (the “Company”) Common Stock (“Common Stock”) valued at $90,000 on
the “grant date” (determined in accordance with the Policy on Grant of Equity
Awards). The number of shares granted to each such Director is determined by
using the “fair market value” of the Common Stock on the grant date. The “fair
market value” is the closing price of the Common Stock on the preceding business
day. The restricted shares of Common Stock vest on the date of the next Annual
Meeting of Stockholders. If a Director ceases to be a Director for any reason
prior to the date of the next Annual Meeting of Stockholders, the unvested
restricted shares will be forfeited.

A Non-Employee Director joining the Board of Directors receives an initial grant
of restricted shares of Common Stock valued at $150,000 on the “grant date”
(determined in accordance with the Policy on Grant of Equity Awards). The number
of shares granted to each such Director is determined by the same method
described in the previous paragraph. The restricted shares of Common Stock vest
on the third anniversary of the grant date. If a Director ceases to be a
Director for any reason prior to the third anniversary of the grant date, the
unvested restricted shares will be forfeited.

Non-Executive Chairman Fees

The Non-Executive Chairman of the Board receives an annual retainer of $125,000,
comprised of $60,000 in cash and a grant of restricted shares of Common Stock
valued at $65,000 on the “grant date”. The number of shares granted to the
Non-Executive Chairman is determined by the same method as the annual grant to
Non-Employee Directors. The restricted shares of Common Stock vest on the date
of the next annual meeting of the Board of Directors. If the Non-Executive
Chairman ceases to be the Non-Executive Chairman for any reason prior to the
date of the next annual meeting of the Board of Directors, the unvested
restricted shares will be forfeited.



--------------------------------------------------------------------------------

Travel Expense Reimbursements and Other Benefits

Directors are entitled to reimbursement of their reasonable travel expenses for
attending Board of Directors and Board Committee meetings.

Non-Employee Directors are also eligible to receive discounts on their purchases
of the Company’s products under the same terms and conditions available to
Company associates.